Exhibit 10.2 ENGLISH TRANSLATION OF FORM OF PROMISSORY NOTE - EXECUTED DOCUMENT IS IN SPANISH Promissory Note Parras Cone de México, S.A. de C.V. (hereinafter the “Client”), by means of this promissory note, promises to pay unconditionally to Banco Nacional de México, S.A. Integrante del Grupo Financiero Banamex (hereinafter “Banamex”) the amount of US$3´600,000.00 dollars, no later than the 13:00 hours (New York City time), by bank deposit to the account number 10991186 that Banamex holds with Citibank N.A. in the branch office located in 399 Park Avenue, New York, New York, United States of America. The abovementioned amount will be paid in several amortizations pursuant the following dates and amounts: Number Expiration Date Amount 1 May 22, 2014 2 June 22, 2014 3 July 22, 2014 4 August 22, 2014 5 September 22, 2014 6 October 22, 2014 7 November 22, 2014 8 December 22, 2014 9 January 22, 2015 10 February 22, 2015 11 March 22, 2015 12 April 22, 2015 13 May 22, 2015 14 June 22, 2015 15 July 22, 2015 16 August 22, 2015 17 September 22, 2015 18 October 22, 2015 19 November 22, 2015 20 December 22, 2015 21 January 22, 2016 22 February 22, 2016 23 March 22, 2016 24 April 22, 2016 25 May 22, 2016 26 June 22, 2016 27 July 22, 2016 28 August 22, 2016 29 September 22, 2016 30 October 22, 2016 31 November 22, 2016 32 December 22, 2016 33 January 22, 2017 34 February 22, 2017 35 March 22, 2017 36 April 22, 2017 37 May 22, 2017 38 June 22, 2017 39 July 22, 2017 40 August 22, 2017 41 September 22, 2017 42 October 22, 2017 43 November 22, 2017 44 December 22, 2017 45 January 22, 2018 46 February 22, 2018 47 March 22, 2018 48 April 22, 2018 49 May 22, 2018 50 June 22, 2018 51 July 22, 2018 52 August 22, 2018 53 September 22, 2018 54 October 22, 2018 55 November 22, 2018 56 December 22, 2018 57 January 22, 2019 58 February 22, 2019 59 March 22, 2019 60 April 22, 2019 61 May 22, 2019 62 June 22, 2019 63 July 22, 2019 64 August 22, 2019 65 September 22, 2019 66 October 22, 2019 The Client binds itself to pay, as of this date and until the expiration date of this promissory note, the ordinary interests at the annual rate that results from adding 4.00 points to the Libor Rate. 2 The ordinary interests will be paid the last day of the corresponding interest period, on the understanding that: (i) the first interest period beginning on the execution date of this promissory note and ending on the numerical corresponding day of the next month; and (ii) the subsequent interest periods will begin the following day to the last day of the immediately preceding interest period and ending on the numerically corresponding day of the next month. The payments indicated herein must be made precisely on the corresponding due dates in the terms of this promissory note, or on the next Business Day (in Mexico and New York), without any additional cost, if the due date falls on a day that is not a Business Day in Mexico and New York. When, during the calendar month, a payment due cannot be made on the same numerical date as the established date, such payment must be made on the last Business Day in Mexico and New York of the corresponding month. In case of default on the timely and entire payment of the amounts owed to BANAMEX pursuant to this promissory note, the unpaid amount (except for ordinary interest) will only accrue default interest as of the date following the date due and until the day such amount is fully paid. All the amounts that Client must pay BANAMEX under this promissory note will be paid without any deductions or retentions and paid free of any taxes. The Client will pay all Taxes and expenses related to these to ensure that BANAMEX obtains whole amounts; except for the amounts that BANAMEX will be bound to pay as Income Tax. The Client will reimburse BANAMEX immediately for any amount that BANAMEX disburses for taxes on the amounts owed by the Client pursuant to this agreement and any other expense derived from any claim related, except for the amounts that BANAMEX will be bound to pay as Income Tax. For the resolution of any dispute arising herefrom, the parties submit to the jurisdiction of the courts of the Federal District, Mexico or the courts of the place in which this promissory note is signed, at the option of the plaintiff, specifically waiving to any other jurisdiction they may be entitled to for any reason. The Client waives to any filing or notice regarding the incompliance or payment or any other notice regarding of this promissory note. This Promissory Note is executed pursuant certain Credit Agreement with Mortgage Guaranty on Industrial Unit for the amount of US$7´500,000.00 dollars, entered by and between Banamex and the Client on April 15, 2014. The defined terms contained herein will have the meaning established in the Credit Agreement. The Client’s and Guarantor’s addresses, for purposes of this promissory note, will be the same as the ones mentioned in the Credit Agreement. 3 The parties mutually acknowledge each other personality and sign in Cuernavaca, Morelos, on April 22, 2014, giving a copy of this promissory note to the Client: The Client Represented by José Manuel González Lagunas Guarantor Burlington Morelos S.A. de C.V. Represented by José Manuel González Lagunas Guarantor Burlignton Yecapixtla, S.A. de C.V. Represented by José Manuel González Lagunas Guarantor Servicios Burlmex, S.A. de C.V. Represented by José Manuel González Lagunas Guarantor Manufacturas Parras Cone, S.A. de C.V. Represented by José Manuel González Lagunas Guarantor Casimires Burlmex, S.A. de C.V. Represented by José Manuel González Lagunas Guarantor Conen Denim Yecapixtla, S.A. de C.V. Represented by José Manuel González Lagunas 4
